Exhibit 10.1
 
[logo.jpg]
 
INTELLIGENT LIVING, INC.
ADVISORY BOARD AGREEMENT
 
This ADVISORY BOARD AGREEMENT (this “Agreement”) is made as of January 5, 2014
(the “Effective Date”) by and between Intelligent Living, Inc., a Nevada
corporation (the “Company”), and Tom Bollich (“Consultant”).
 
RECITALS
 
The Company desires to retain Consultant as a member of its Advisory Board, and
Consultant is willing to serve on the Company’s Advisory Board pursuant to the
terms of this Agreement.
 
NOW, THEREFORE, Consultant and the Company agree as follows:
 
1.           Description of Services. The Company hereby retains Consultant as a
member of its Advisory Board. Consultant hereby agrees to act in such capacity
and to assist the Company as both parties may, from time to time, see fit
(collectively, the “Services”). The Consultant will make himself available to
all senior management members of the Company on an as-needed basis, up to 8
hours per month of advice and counsel on user interface, interaction design, and
visual design. The Consultant agrees to use reasonable efforts to attend all
Advisory Board meetings.
 
2.           Term. This Agreement will become effective as of the Effective Date
and will continue for a period no less than 24 months or until terminated.
Either party may terminate this Agreement, for any reason or no reason, upon
thirty (30) days written notice to the other party. Notwithstanding the
foregoing, Company may terminate this Agreement immediately upon providing
written notice to Consultant if Consultant materially breaches this Agreement.
 
3.           Compensation.
 
(a)           Equity Incentive. The Company agrees to recommend to the Company’s
Board of Directors that the Company grant Consultant Fifteen Million
(15,000,000) shares of the Company’s common stock (the “Shares”). All of the
Consultant’s rights, entitlements and obligations with respect to the Shares
will be determined in accordance with the terms of the related Stock Option or
Restricted Stock Purchase Agreement attached hereto as Exhibit A (the “Stock
Agreement”). The Shares will vest according to the schedule and terms included
as part of the Stock Agreement.
 
 
ILIV Advisory Board Agreement.1

--------------------------------------------------------------------------------

 


4.           Expenses. The Company will reimburse Consultant for any reasonable
pre- approved expenses incurred by Consultant in the course of rendering the
Services. Requests for reimbursement will be in a form acceptable to the Company
and will include appropriate documentation substantiating the expenses.
 
5.           Relationship of Parties.
 
(a)           Independent Contractor. Consultant is an independent contractor
and is not an agent or employee of, and has no authority to bind, the Company by
contract or otherwise.
 
(b)           Employment Taxes and Benefits. Consultant will report as
self-employment income all compensation received by Consultant pursuant to this
Agreement. Consultant will indemnify the Company and hold it harmless from and
against all claims, damages, losses and expenses, including reasonable fees and
expenses of attorneys and other professionals, relating to any obligation
imposed by law on the Company to pay any withholding taxes, social security,
unemployment or disability insurance, or similar items in connection with
compensation received by Consultant pursuant to this Agreement. Consultant will
not be entitled to receive any vacation or illness payments, or to participate
in any plans, arrangements, or distributions by the Company pertaining to any
bonus, stock option, profit sharing, insurance or similar benefits for the
Company’s employees.
 
6.           Disclosure of Inventions. Consultant will use his or her best
efforts to disclose in confidence to the Company all designs, discoveries,
inventions, products, computer software programs, improvements, developments,
drawings, notes, documents, information, documentation, original works of
authorship, formulas, processes, compositions of matter, databases, mask works
and trade secrets, techniques, know-how, algorithms, technical and business
plans, specifications, hardware, circuits, databases, user interfaces, and other
materials or innovations of any kind that Consultant may make, conceive, develop
or reduce to practice, either alone or jointly with others, in connection with
performing Services or that result from or are related to such Services whether
or not they are eligible for patent, copyright, mask work, trade secret,
trademark or other legal protection (the “Inventions”).
 
7.           Work for Hire; Assignment of Inventions. Consultant acknowledges
and agrees that any copyrightable works prepared by Consultant within the scope
of the performance of the Services are “works for hire” under the Copyright Act
and that the Company will be considered the author and owner of such
copyrightable works. Consultant agrees that all Inventions will be the sole and
exclusive property of the Company and are hereby irrevocably assigned by
Consultant to the Company. Consultant hereby irrevocably transfers and assigns
to the Company (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets, and other intellectual property rights, including but not
limited to rights in databases, in any Inventions, along with any registrations
of or applications to register such rights; and (ii) any and all “Moral Rights”
(as defined below) that Consultant may have in or with respect to any
Inventions. Consultant also hereby forever waives and agrees never to assert any
and all Moral Rights Consultant may have in or with respect to any Inventions,
even after termination of Consultant’s work on behalf of the Company. “Moral
Rights” mean any rights to claim authorship of or credit on Inventions, to
object to or prevent the modification or destruction of any Inventions, or to
withdraw from circulation or control the publication or distribution of any
Inventions, and any similar right, existing under judicial or statutory law of
any country or subdivision thereof in the world, or under any treaty, regardless
of whether or not such right is denominated or generally referred to as a “moral
right.”
 
 
ILIV Advisory Board Agreement.2

--------------------------------------------------------------------------------

 
 
8.           Related Rights. To the extent that Consultant owns or controls
(presently or in the future) any patent rights, copyright rights, mask work
rights, trade secret rights, or any other intellectual property or proprietary
rights (collectively, “Related Rights”) and he uses such Related Rights in the
scope of performing the Services, discloses them to the Company or incorporates
them into any Company product or service, Consultant hereby grants to the
Company a non-exclusive, royalty-free, irrevocable, worldwide license to make,
have made, use, offer to sell, sell, import, copy, modify, create derivative
works based upon, distribute, sublicense, display, perform and transmit any
products, software, hardware, methods or materials of any kind that are covered
by such Related Rights, to the extent necessary to enable the Company to
exercise all of the rights assigned to the Company under this Agreement.
 
9.           Assistance. Consultant agrees to assist and cooperate with the
Company in all respects to obtain and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Inventions in any and all countries. Consultant will execute any documents that
the Company may reasonably request and take such further acts reasonably
requested by the Company to enable the Company to acquire, transfer, maintain,
perfect and enforce such patents, copyrights, mask work rights, trade secrets
and other legal protections for the Inventions. Consultant’s obligations under
this paragraph will continue beyond the termination of the consultancy with the
Company, provided that the Company will compensate Consultant at a reasonable
rate after such termination for time or expenses actually spent by Consultant at
the Company’s request on such assistance. Consultant appoints the Secretary of
the Company as his attorney-in-fact to execute documents on his behalf for this
purpose.
 
10.         Proprietary Information. Consultant understands that Consultant’s
service relationship with the Company creates a relationship of confidence and
trust with respect to any information of a confidential or secret nature that
may be disclosed to Consultant by the Company or a third party that relates to
the business of the Company or to the business of any parent, subsidiary,
affiliate, customer or supplier of the Company or any other party with whom the
Company agrees to hold information of such party in confidence (the “Proprietary
Information”). Such Proprietary Information includes, but is not limited to,
Inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists and data, and
domain names. Proprietary Information will not include information which: (i) is
now, or hereafter becomes, through no act or failure to act on the part of
Consultant, generally known or available to the public; (ii) was acquired by
Consultant before receiving such information from Company and without
restriction as to use or disclosure; (iii) is rightfully furnished to Consultant
by a third party without restriction as to use or disclosure; or (iv) is
independently developed by Consultant without use or access to the Proprietary
Information.
 
 
ILIV Advisory Board Agreement.3

--------------------------------------------------------------------------------

 
 
11.         Confidentiality. At all times, both during Consultant’s engagement
and after its termination, Consultant will keep and hold all such Proprietary
Information in strict confidence and trust. Consultant will not use or disclose
any Proprietary Information without the prior written consent of the Company,
except as may be necessary to perform Consultant’s duties as a consultant for
the Company for the benefit of the Company. Upon termination of this Agreement,
Consultant will promptly deliver to the Company all documents and materials of
any nature pertaining to Consultant’s work with the Company or the Proprietary
Information. Consultant will not take or retain any documents or materials or
copies thereof containing any Proprietary Information upon the termination of
this Agreement.
 
12.         Covenants.
 
(a)           Competitive Activities. Consultant will not during the term of
this Agreement, directly or indirectly, in any individual or representative
capacity, engage or participate in, provide services to, or assist in any
manner, any business or third party that is competitive with the types and kind
of business being conducted by the Company. The business of the Company is
providing an online marketplace where consumers can request local services,
obtain price quotes from service providers, and schedule jobs online.
 
(b)           No Breach of Prior or Current Agreement. Consultant represents
that in executing this Agreement, performing the Services, and complying with
the terms of this Agreement, he or she will not breach any (i) invention
assignment, proprietary information, confidentiality, employment,
noncompetition, or other agreement with any current or former employer or other
party or (ii) formal or informal policies, rules, or regulations of any current
or former employer or other party. Consultant represents that Consultant has no
pre-existing obligations or commitments (and will not assume or otherwise
undertake any obligations or commitments) that would hinder Consultant’s
performance of its obligations under this Agreement. If Consultant is employed
by a university, college, or other educational institution, Consultant shall
notify such educational institution of the execution of this Agreement and seek
its approval of the terms herein. Consultant shall notify the Company promptly
upon receipt of notice from the educational institution, or upon otherwise
becoming aware, that it will not approve the Consultant’s performance under this
Agreement.
 
(c)           Third Party Resources. The Services performed hereunder will not
be conducted on time that is required to be devoted to any third party.
Consultant will not use the funding, resources, employees, equipment, computers,
software programs, supplies, or facilities of any third party to perform the
Services and shall not perform the Services in any manner that would give any
third party rights to the product of such work. If Consultant is employed by a
university, college, or other educational institution, Consultant will not allow
any students of such institution to perform, or assist him with performing, the
Services. Consultant will not bring to the Company or use in the performance of
his or her duties for the Company any documents, materials, information or
intangibles of a current or former employer or third party that are not
generally available to the public or have not been legally transferred to the
Company. Consultant will not disclose to the Company any information that the
Consultant is obligated to keep secret pursuant to an existing confidentiality
agreement with a third party.
 
(d)           Infringement. During Consultant’s performance of the Services,
Consultant will not knowingly take any action which would infringe,
misappropriate or violate any patent rights, copyright rights, mask work rights,
trade secret rights or any other intellectual property or proprietary rights of
a third party;
 
 
ILIV Advisory Board Agreement.4

--------------------------------------------------------------------------------

 
 
(e)           Injury to Person or Property. Consultant will act responsibly at
all times and use his best efforts to not take any action or perform any
Services which would result in: (i) any bodily injury, sickness, disease or
death; or (ii) any injury or destruction to tangible or intangible property
(including computer programs and data) or any loss of use resulting therefrom.
 
(f)           Compliance with Laws. Consultant will use his best efforts not to
violate any statute, ordinance, rules or regulations of the U.S. and other
countries, including all relevant export laws and regulations of the U.S. and
other governments.
 
13.         Limitation of Liability. IN NO EVENT SHALL THE COMPANY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF THE COMPANY HAS BEEN INFORMED IN ADVANCE
OF THE POSSIBILITY OF SUCH DAMAGES.
 
14.         Notification. Consultant hereby authorizes the Company to notify
Consultant’s actual or future employers or other third parties who utilize
Consultant’s services as a contractor of the terms of this Agreement and
Consultant’s responsibilities hereunder.
 
15.         Non-Solicitation of Employees/Consultants. During the term of this
Agreement and for a period of one (1) year thereafter, Consultant will not
directly or indirectly solicit away employees or consultants of the Company for
Consultant’s own benefit or for the benefit of any other person or entity.
 
16.         Non-Solicitation of Suppliers/Customers. During the term of this
Agreement and after the termination of this relationship, Consultant will not
directly or indirectly solicit or take away suppliers or customers of the
Company if the identity of the supplier or customer or information about the
supplier or customer relationship is a trade secret or is otherwise deemed
confidential information within the meaning of California law.
 
17.         Survival of Obligations. The provisions of Sections 5(b), 6, 7, 8,
9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 will survive any expiration or
termination of this Agreement.
 
18.         General Provisions.
 
(a)           Injunctive Relief. Consultant understands that in the event of a
breach or threatened breach of this Agreement by Consultant, the Company may
suffer irreparable harm and will therefore be entitled to injunctive relief to
enforce this Agreement.
 
(b)           Governing Law; Severability. This Agreement will be governed by
and construed in accordance with the laws of the State of California, without
giving effect to its laws pertaining to conflict of laws. If any provision of
this Agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.
 
 
ILIV Advisory Board Agreement.5

--------------------------------------------------------------------------------

 
 
(c)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
(d)           Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement. Unless otherwise specifically stated,
all references herein to “sections” and “exhibits” will mean “sections” and
“exhibits” to this Agreement.
 
(e)           Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.
 
(f)           Amendment and Waivers. This Agreement may be amended only by a
written agreement executed by each of the parties hereto. No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought. Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
 
(g)          Successors and Assigns; Assignment. Except as otherwise provided in
this Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.
 
(h)         Further Assurances. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
 
ILIV Advisory Board Agreement.6

--------------------------------------------------------------------------------

 
 
(i)           No Duty to Employ or Continue Services. Consultant understands
that this Agreement does not constitute a contract of employment or obligate the
Company to utilize Consultant’s services for any stated period of time.
Consultant understands that Consultant’s relationship with the Company can be
terminated for any reason or for no reason at any time by either the Company or
Consultant with ten (10) days’ written notice, or immediately by Company for
Consultant’s material breach of this Agreement. Consultant acknowledges that any
statements or representations to the contrary are ineffective, unless put into a
writing signed by the Company.
 
(j)           Notices. Any notice required or permitted hereunder will be given
in writing and will be deemed effectively given as follows: (a) upon personal
delivery; (b) three days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) one business day after its
deposit with any return receipt express courier (prepaid); or (d) one business
day after transmission by telecopier, addressed to the other party at its
address (or facsimile number, in the case of transmission by telecopier) as
shown below its signature to this Agreement, or to such other address as such
party may designate in writing from time to time to the other party.
 
This Agreement shall be effective as of the first day Consultant performs
Services for the Company, which is January 5, 2014.
 
[Remainder of Page Intentionally Left Blank]
 
 
ILIV Advisory Board Agreement.7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

           
By:
/s/ L. Joshua Eikov
   
/s/ Tom Bollioh
         
(Signature)
 

 
Name:
L. Joshua Eikov
 
Name:
Tom Bollioh  

 
Title:
CSO/Board Member  
 
                                                   

 
 
 
[SIGNATURE PAGE TO ADVISORY BOARD CONSULTING AGREEMENT
 
ILIV Advisory Board Agreement
 

--------------------------------------------------------------------------------

 